DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 
Response to Amendment
	1. The amendment filed 2/05/21 has been entered.
	2. Claims 1-6, 9-18 and 20-23 remain pending within the application.
	3. The amendment filed is sufficient to overcome the 35 USC 112(b) rejections of claims 1-6, and 9-13. The previous rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-18 and 20-23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear to the examiner what is meant by the added limitation, “determining a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input.” It is unclear for the following reasons:
1) It is unclear whether the claimed step is determining the additional letters of the predicted word or ‘including additional letters’ in the determination process. 
2) It is unclear to the examiner what is meant by “determining a predicted word, including additional letters of the predicted word”. It is unclear what is meant by “additional letters” of the predicted word because there are no determined existing letters of the “predicted word”. Therefore, it is unclear what the additional letters are in addition to within the “predicted word.”
3) Following, it is unclear to the examiner whether the first letter and last letter of “the word” is included within the predicted word or just used to determine the predicted word based on the use of “additional”. Examiner will interpret this as using the first and last letter in the determination of a predicted word, but the predicted word does not have to include the first letter of the word and last letter of the word. 
Independent claims 14 and 20 recite the same limitation and is similarly rejected. Dependent claims 2-6, 9-13, 15-18 and 21-23 fail to cure the deficiencies of the independent claim and are additionally rejected.  

Claim 12 recites the limitation "the machine-learning algorithm". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341, in view of Zhai United States Patent Application Publication US 2016/0299685.
Regarding claim 1, Nister discloses a processor-implemented method for analyzing eye-gaze input, comprising: 
receiving a first eye-gaze input associated with a first gaze location on an electronic device, the first gaze location corresponding to a first letter of a word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter at a first location); 
receiving a second eye-gaze input associated with a second gaze location on the electronic device, the second gaze location corresponding to a last letter of the word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “T” represents a last letter at a second location); 

applying an algorithm to the first gaze location and the second gaze location to predict the at least one word (Nister, para [0028], with reference to fig 3, element 308, processes samples to determine one or more likely terms); 
causing a display of the predicted word on a user interface of the electronic device (Nister, para [0029], with reference to fig 3, element 310, presents likely terms to user); 
receiving an indication related to the predicted word (Nister, para [0030], with reference to fig 3, step 312, receives selection of a likely term); and 
based on the indication, performing at least one action (Nister, para [0030], with reference to fig 3, step 314, based on the selection of the term, performing a search request).
Nister does not disclose:
determining a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input.
Zhai discloses determining a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input (Zhai, para [0028 and 30], once the system has determined that a first received input of a character string (word) is u and the last received input of the character string is a, from context 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of a predicted word to include context based on the teachings of Zhai.  The motivation for doing so would have been to reduce input errors (Zhai, para [0002]).

Regarding claim 2, Nister in view of Zhai discloses the processor-implemented method of claim 1. Nister additionally discloses further comprising: associating at least the first and second gaze locations with at least one UI element (Nister, para [0066], interprets inputs from the sensors and the locations of the gaze input with the keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters. A key represents a UI element).

Regarding claim 3, Nister in view of Zhai discloses the processor-implemented method of claim 2. Nister additionally discloses wherein the at least one UI element comprises a virtual key of a virtual keyboard, and wherein the virtual key represents a character (Nister, para [0019], locations of selections on a key of a keyboard. A key represents a UI element. Character represented by “C”).

Regarding claim 4, Nister in view of Zhai discloses the processor-implemented method of claim 2. Nister additionally discloses wherein the at least one UI element comprises at least one of: a button, a hyperlink, a scroll bar, a dropdown control, a radio button, a check box and a search field (Nister, para [0019], locations of selections on a key of a keyboard. A key represents a button; Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched).

claim 5, Nister in view of Zhai discloses the processor-implemented method of claim 4. Nister additionally discloses wherein the indication comprises selection of the at least one UI element, and wherein the action is associated with the at least one UI element (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched).

Regarding claim 6, Nister in view of Zhai discloses the processor-implemented method of claim 5. Nister additionally discloses wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection and making a submission (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched, representing receiving a selection).

Regarding claim 9, Nister in view of Zhai discloses the processor-implemented method of claim 1. Nister additionally discloses wherein at least the first and second gaze locations falls along a gaze path (Nister, para [0004], eye scan path shown in fig 1, where path goes from each letter on the path).

Regarding claim 10, Nister in view of Zhai discloses the processor-implemented method of claim 9. Nister additionally discloses further comprising: associating at least the first and second gaze locations with at least two UI elements (Nister, para [0066], interprets inputs from the sensors and the locations of the gaze input with the keyboard; Nister, para [0019], locations of selections on a keyboard (set of keys) correspond to letters. A key represents a UI element).

Regarding claim 11, Nister in view of Zhai discloses the processor-implemented method of claim 9. Nister additionally discloses wherein each of the first UI element and the second UI element comprise 

Regarding claim 14, Nister discloses a computing device comprising: 
a processing unit (Nister, para [0071], logic system includes 1 or more processors); and 
a memory storing processor-executable instructions (Nister, para [0072], data holding subsystem) that, when executed by the processing unit, cause the computing device to: 
receive a first eye-gaze input associated with a first gaze location on an electronic device, the first gaze location corresponding to a first letter of a word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter at a first location);
receive a second eye-gaze input associated with a second gaze location on the electronic device, the second gaze location corresponding to a last letter of the word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “T” represents a last letter at a second location);  
receive a third eye-gaze input associated with a third gaze location on the electronic device (Nister, para [0026-27] fig 3, step 306, staring at a specific key on a keyboard to indicate end of typing and gaze samples are to be processed), wherein the third gaze location indicates to predict at least one word Reply to Advisory Action of October 31, 2019based on the first gaze location corresponding to a first letter of a word and the second gaze location corresponding to a last letter of the word (Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter, “T” represents a last letter);  

cause a display of the predicted word (Nister, para [0029], with reference to fig 3, element 310, presents likely terms to user);
receive an indication related to the predicted word (Nister, para [0030], with reference to fig 3, step 312, receives selection of a likely term); and 
based on the indication, performing at least one action (Nister, para [0030], with reference to fig 3, step 314, based on the selection of the term, performing a search request).
Nister does not disclose:
determine a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input.
Zhai discloses determining a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input (Zhai, para [0028 and 30], once the system has determined that a first received input of a character string (word) is u and the last received input of the character string is a, from context (language model) the system determines that the predicted word would be “Utah”. “T” and “H” represent additional letters).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of a predicted word to include context based on the teachings of Zhai.  The motivation for doing so would have been to reduce input errors (Zhai, para [0002]).

Regarding claim 15, Nister in view of Clements in further view of Zhai discloses the computing device of claim 14. Nister additionally discloses wherein the at least two UI elements comprise virtual keys of a virtual keyboard, and wherein the virtual keys represent characters (Nister, para [0019], locations of selections on keys of a keyboard. A key represents a UI element. Characters represented by “C” and “T”).

Regarding claim 16, Nister in view of Clements in further view of Zhai discloses the computing device of claim 14. Nister additionally discloses wherein the at least two UI elements comprise at least one of: a button, a dropdown control, a radio button, or a check box (Nister, para [0019], locations of selections on keys of a keyboard. A key represents a button).

Regarding claim 17, Nister in view of Clements in further view of Zhai discloses the computing device of claim 16. Nister additionally discloses wherein the indication comprises selection of the at least two UI elements, and wherein the action is associated with the at least two UI elements (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched; Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched).

Regarding claim 18, Nister in view of Clements in further view of Zhai discloses the computing device of claim 17. Nister additionally discloses wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection, or making a submission (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched, representing receiving a selection).

Regarding claim 20, Nister discloses a non-transitory computer storage medium storing instructions that, when executed by one or more processors of a computing device, perform a method for analyzing eye-gaze input, comprising: 
receiving a first eye-gaze input associated with a first gaze location eye-gaze input on an electronic device, the first gaze location corresponding to a first letter of a word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter at a first location);
receiving a second eye-gaze input associated with a second gaze location on the electronic device, the second gaze location corresponding to a last letter of the word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “T” represents a last letter at a second location);  
receiving a third eye-gaze input associated with a third gaze location on the electronic device (Nister, para [0026-27] fig 3, step 306, staring at a specific key on a keyboard to indicate end of typing and gaze samples are to be processed), wherein the third gaze location indicates to predict at least one word based on the first gaze location corresponding to a first letter of a word and the second gaze location corresponding to a last letter of the word  (Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter, “T” represents a last letter);   
applying an algorithm to the first gaze location and the second gaze location to predict the at least one word (Nister, para [0028], with reference to fig 3, element 308, processes samples to determine one or more likely terms);

receiving an indication related to the at least one predicted word (Nister, para [0030], with reference to fig 3, step 312, receives selection of a likely term); and 
based on the indication, performing at least one action (Nister, para [0030], with reference to fig 3, step 314, based on the selection of the term, performing a search request).
Nister does not disclose:
determining a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input.
Zhai discloses determining a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input (Zhai, para [0028 and 30], once the system has determined that a first received input of a character string (word) is u and the last received input of the character string is a, from context (language model) the system determines that the predicted word would be “Utah”. “T” and “H” represent additional letters).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of a predicted word to include context based on the teachings of Zhai.  The motivation for doing so would have been to reduce input errors (Zhai, para [0002]).

Regarding claim 21, Nister in view of Zhai discloses the non-transitory computer storage medium of claim 20. Nister additionally discloses wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection, or making a 

Regarding claim 22, Nister in view of Zhai discloses the non-transitory computer storage medium of claim 20. Nister additionally discloses further comprising instructions for determining a path between the first gaze location and the second gaze location (Nister, para [0004], eye scan path shown in fig 1, where path goes from each letter on the path).

Regarding claim 23, Nister in view of Zhai discloses the non-transitory computer storage medium of claim 22. Nister additionally discloses further comprising instructions for determining another letter of the predicted word based, at least in part, on the path (Nister, para [0004], eye scan path shown in fig 1, where path goes from each letter on the path; Nister, para [0019], A of ‘CAT’ represents another letter).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341, in view of Zhai United States Patent Application Publication US 2016/0299685, in further view of Clements United States Patent Application Publication US 2015/0317069.
Regarding claim 12, Nister in view of Zhai discloses the processor-implemented method of claim 1. Nister in view of Zhai does not disclose further comprising: updating the machine-learning algorithm with the predicted word based, at least in part, on the indication.
Clements discloses a machine-learning algorithm further comprising: updating a machine-learning algorithm with the at least one predicted word and the indication related to the at least one 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additionally modified the machine learning algorithm of Clements which applies filters to the predictions to include modifying the predictions based on a predicted word.  The motivation for using a machine learning algorithm to predict text input would have been reducing the user labor aspect of text input (Clements, para [0060]).

Regarding claim 13, Nister in view of Zhai discloses the processor-implemented method of claim 1. Nister in view of Zhai does not disclose determining a plurality of predicted responses; ranking the plurality of predicted responses; and providing the plurality of predicted responses in order of the ranking.
Clements discloses determining a plurality of predicted responses; ranking the plurality of predicted responses; and providing the plurality of predicted responses in order of the ranking (Clements, para [0085-86], user specific language model evolves text data based on what is fed back into the system; Clements, para [0161], as shown in fig 2a-2d, a topic filter is contained within an individual language model. Topic filter ranks candidate prediction set up by modifying formula to include rank of probabilities; Clements, para [0163], language models return predictions as a set of terms/phrases mapped to probability values).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning algorithm of Clements which applies filters to the predictions to include modifying the predictions based on a predicted word.  The motivation for using a machine learning algorithm to predict text input would have been reducing the user labor aspect of text input (Clements, para [0060]).

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
Applicant asserts that Zhai cannot be combined with Nister and Clement because Zhai discloses a touch input and Nister and Clement discloses an eye gaze input.  Examiner respectfully disagrees. Nister is relied upon for disclosing receiving the eye gaze inputs and determining the inputs correspond to specific letters on a keyboard for a word.  Zhai is relied upon for the processing AFTER the determination of the input are letters on the keyboard. Once the system has determined that a first received input of a character string (word) is ‘u’ and the last received input of the character string is ‘a’, from context (language model) the system determines that the predicted word would be “Utah”.
In addition, Zhai is cited for the limitation, “determining a predicted word, including additional letters of the predicted word, using the first letter of the word, the last letter of the word and a determined context of previously received input.” Examiner would like to additionally point out that “a determined context of previously received input,” is not defined as a touch input or an eye gaze input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/               Examiner, Art Unit 2178